DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sugawara et al. (US 5,153,889).
With respect to claim 1, Sugawara et al. ‘889 shows and discloses a semiconductor layer structure (Fig 25, 35), comprising: a substrate (Fig 2, 25, 35: 11/ 321 a substrate); a blocking layer disposed over the substrate (Fig 25, 35: a blocking layer/cladding 12/ 322 over substrate 11/321; Col 6-7: 40-10); and one or more epitaxial layers disposed over the blocking layer (Fig 2, 25, 35: 13/14/15, 323-327 layers over blocking layer 12/322; Col 6-7: 40-10); wherein: the blocking layer has a thickness of between 50 nanometers (nm) and 4000 nm (Col 26: 45-55 blocking layer/ 12/322 1 micron = 1000nm; See Also Col 31: 22-55 .5um =500nm ) and the one or more epitaxial layers include a quantum-well layer (Fig 13, 25; Col 6-7: 65-67;  Col 13: 45-55 quantum well).  The claim further require the blocking layer is configured to suppress defects from the substrate propagating to the one or more epitaxial layers.  Sugawara et al. ‘889 did not explicitly state as the above.  However, in different embodiments Sugawara et al. ‘889 did discloses of the thickness of layer result in defect affect the substrate/warpage or in reaching upper layers (Col 9: 12-25, 45-68 buffer prevent defect and defend defect expanded to reach the light emitting layer).  Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to recognize Sugawara et al. ‘889 capable of selecting different blocking layer/cladding/buffer above the substrate, for the benefit prevent defect expanded to reach to other layers (Col 9: 12-25, 45-68). 

With respect to claims 2, 16 Sugawara et al. ‘889 shows and discloses wherein the quantum-well layer includes a quantum-well intermixing region formed using a high temperature treatment (Col 31-32: 55-25; Fig 35).

With respect to claims 3, 10, 17 Sugawara et al. ‘889 shows and discloses wherein the substrate is a gallium arsenide (GaAs) substrate and the blocking layer includes at least one of: an indium gallium phosphide (InGaP) layer; an indium aluminum phosphide (InAlP) layer; an indium gallium arsenide (InGaAs) layer; an aluminum indium gallium phosphide (AlInGaP) layer; or an indium gallium arsenide phosphide (InGaAsP) layer (Fig 2, 25, 30: 61 substrate GaAs, 62 InGaAlP).
With respect to claims 4, 14 Sugawara et al. ‘889 shows and discloses wherein the blocking layer is n-doped with a flat doping profile or a graded doping profile (Fig 11, 12, 22, 24: 55-67 doping; Col 31: 20-30).
With respect to claims 5, 13 Sugawara et al. ‘889 shows and discloses wherein the blocking layer and the substrate are lattice-matched (Col 30: 15-25 GaAs lattice matched with GaAlAs / InGaAlP).
With respect to claims 6, 12, 19 the claims further require wherein the semiconductor layer structure is included in a laser device that has a lasing wavelength in an infrared range or a near-infrared range.  Sugawara et al. ‘889 did not explicitly state the above.  However, Sugawara et al. ‘889 did discloses the device emits red to green (Col 33: 20-25 red to green emission).  It has been held that omission of an element where the remaining elements perform the same function as before involves only routine skill in the art; in this case structure “of claim 1” define the “lasing wavelength”.  
With respect to claim 7, Sugawara et al. ‘889 shows and discloses wherein the lasing wavelength is independent of a slice position or a slice number of the substrate from a boule (Fig 2, 6, 21A/B, 23A-26, 30, 31, 33-41 various thicknesses and composition of blocking/buffer/clad layer and corresponding relationships). 
With respect to claim 8, Sugawara et al. ‘889 shows and discloses a semiconductor laser (Fig 25, 35), comprising: a substrate (Fig 25, 35: 11/ 321 a substrate); a blocking layer disposed over the substrate (Fig 25, 35: a blocking layer/cladding 12/ 322 over substrate 11/321; Col 6-7: 40-10); and one or more epitaxial layers disposed over the blocking layer (Fig 2, 25, 35: 13/14/15, 323-327 layers over blocking layer 12/322; Col 6-7: 40-10), wherein: the blocking layer has a thickness that is less than or equal to 4 micrometers (Col 26: 45-55 blocking layer/ 12/322 1 micron = 1000nm; See Also Col 31: 22-55 .5um =500nm ).  The claim further requires the blocking layer is configured to suppress defects from the substrate propagating to the one or more epitaxial layers during a high temperature treatment for forming at least one of the one or more epitaxial layers. Sugawara et al. ‘889 did not explicitly state as the above.  However, in different embodiments Sugawara et al. ‘889 did discloses of the thickness of layer result in defect affect the substrate/warpage or in reaching upper layers where high temperature treatment in forming the layers (Col 9: 12-25, 45-68 buffer prevent defect and defend defect expanded to reach the light emitting layer; Col 32: 1-35).  Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to recognize Sugawara et al. ‘889 having the above limitations (Col 9: 12-25, 45-68). 
With respect to claim 9, Sugawara et al. ‘889 shows and discloses wherein the substrate is doped with an n-type or p-type dopant and the blocking layer is doped with an n-type or p-type dopant (Fig 2, 6, 25, 30 – n or p type dopant; Col 7, 8, 15, 21, 22, 331, 32).

With respect to claim 11, Sugawara et al. ‘889 shows and discloses wherein the blocking layer has a thickness of between 50 nanometers and 4000 nanometers (Col 26: 45-55 blocking layer/ 12/322 1 micron = 1000nm; See Also Col 31: 22-55 .5um =500nm ).
With respect to claim 15, Sugawara et al. ‘889 shows and discloses an optical device (Fig 2, 25, 35), comprising: a substrate (Fig 2, 25, 35: 11/ 321 a substrate); a blocking layer disposed over the substrate (Fig 25, 35-37: a blocking layer/cladding 12/ 322 or 323 over substrate 11/321; Col 6-7: 40-10); and one or more epitaxial layers disposed over the blocking layer (Fig 2, 25, 35: 13/14/15, 323-327 or 324-327 layers over blocking layer 12/322 or 323; Col 6-7: 40-10), wherein: the blocking layer has a thickness of between 50 nanometers (nm) and 4000 nm (Col 26: 45-55 blocking layer/ 12/322 or 323 1 micron = 1000nm; See Also Col 31: 22-55 “0.5um =500nm” ), the blocking layer is lattice-matched with the substrate (Col 30: 15-25 GaAs lattice matched with GaAlAs / InGaAlP), the blocking layer is configured to suppress defects from the substrate propagating to the one or more epitaxial layers (Col 9: 12-25, 45-68 buffer prevent defect and defend defect expanded to reach the light emitting layer), and the one or more epitaxial layers include a quantum-well layer (Fig 13, 25; Col 6-7: 65-67;  Col 13: 45-55 quantum well).
With respect to claim 18, Sugawara et al. ‘889 shows wherein the blocking layer comprises one or more layers, wherein a layer of the one or more layers includes at least one of: In.sub.xGa.sub.1-xP, wherein x=0.450-0.520; In.sub.xAl.sub.1-xP, wherein x=0.440-0.515; In.sub.xGa.sub.1-xAs, wherein x=0.000-0.004; Al.sub.yIn.sub.xGa.sub.1-x-yP, wherein x=0.450-0.520, y=0.000-0.550, and x+y.ltoreq.1; or In.sub.xGa.sub.1-xAs.sub.yP.sub.1-y, wherein x=0.350-0.520, y=0.000-0.200, and x+y.ltoreq.1. (Col 7: 10-15 x was 0.4 or 0.7; Col 24-25: 35-5; See also Col 25: 35-40, Col 29; Col 8: 30-45, Col 9: 28-45, Col 11-12: 58-10, Col 14: 40-60).
With respect to claim 20, Sugawara et al. ‘889 shows wherein the optical device further comprises one or more additional epitaxial layers between the substrate and the blocking layer (Fig 25, 35-37: one additional layer 322 between the substrate 11/321 a blocking layer/cladding 12/ 323).
Citation of Pertinent References

3.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  It is cited primarily to show the product of the instant invention.
	Fan (US 2020/0067280) shows and disclosed a semiconductor layer structure with a buffer layer having known thickness on a substrate (Fig 1-4: 220 buffer, 210 substrate, stack 230-270 with 250 QW layer; where buffer layer known having thickness .4um, .8um, 2um, 4um with respect to Slice number of Boule).
	Scifres et al. (US 4,984,242) shows and discloses a GaAs/AlGaAs heterostructure on substrate with Indium that prevent defect migration to the active region (TITLE; Abstract; Fig 1-6; Col 2-4).
COMMUNICATION
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN N NGUYEN whose telephone number is (571)272-1948. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on (571) 272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN N NGUYEN/Primary Examiner, Art Unit 2828